Exhibit 10.5.1

TESSCO TECHNOLOGIES INCORPORATED

PERFORMANCE STOCK UNIT AGREEMENT

THIS PERFORMANCE STOCK UNIT AGREEMENT between TESSCO TECHNOLOGIES INCORPORATED
(the “Company”) and ________ (“you”) is effective as of May 27, 2016.

Section 1. Grant of Performance Shares.

1.1. The Compensation Committee of the Company’s Board of Directors has awarded
to you the conditional right to receive up to ___ shares of the Company’s common
stock (“Performance Stock”) under the TESSCO Technologies Incorporated 1994
Stock and Incentive Plan (as amended, the “Plan”). Shares of Performance Stock
are sometimes referred to in this Agreement as “Performance Shares,” and your
right to receive one (1) Performance Share is sometimes referred to as a
“Performance Stock Unit” or “PSU.” Your Performance Stock and PSUs are in all
respects subject to the terms and conditions contained in this Agreement.

1.2. In general, whether your PSUs ripen into the right to receive Performance
Shares depends on two factors: (1) the Corporate Performance Factor for this
Fiscal Year (i.e., the Fiscal Year ending March 26, 2017), which is described in
greater detail below and is based partly on the Company’s earnings per share for
the Fiscal Year (as defined below) and partly on the achievement of five
specified Strategic Transformation Imperatives, and (2) your individual
performance rating for this Fiscal Year under the Company’s appraisal process.
In addition, as described below, you must remain employed by the Company until
Performance Shares are issued, which (if earned) will occur in four annual
installments after the end of the Fiscal Year.

Section 2. Defined Terms. This Agreement uses a number of terms that are defined
either in the body of the Agreement or in the Glossary (Section 11), which
appears at the end of this Agreement. These defined terms are capitalized
wherever they are used.

Section 3. Earning of Performance Shares.  

3.1. In General. Performance Shares may be earned as of the end of this Fiscal
Year, i.e., FY2017.

3.2. Number of Performance Shares Earned. The number of Performance Shares
earned depends on the Corporate Performance Factor for this Fiscal Year (which
is based partly on EPS and partly on the achievement of five specified Strategic
Transformation Imperatives, as described below) and your Individual Performance
Factor for the Fiscal Year. Specifically, the number of Performance Shares
earned for the Fiscal Year is determined as follows:

Base Number of Shares x Corporate Performance Factor x Individual Performance
Factor

where:

·



“Base Number of Shares” is _____;

·



“Corporate Performance Factor” is the percentage determined based partly on EPS
and partly on the achievement of the five specified Strategic Transformation
Imperatives, as described in the next Section; and

1

 

--------------------------------------------------------------------------------

 



·



“Individual Performance Factor” is the percentage based on your “Collaboration
Rating” and your “Bottom Line Contribution to Results Rating” for the Fiscal
Year as determined by the Company as part of the Company’s annual appraisal of
your performance. This percentage will be __% if you have not achieved your
personal goals and between __% and __% if you meet or exceed your personal
goals. You have previously been provided with a written description of how this
percentage is determined as a function of your achievement of some, many, nearly
all, or none of your personal goals and whether your performance meets, exceeds,
or falls short of expectations.

The total number of Performance Shares that may be earned for the Fiscal Year,
however, may not exceed 100% of the Base Number of Shares.

3.3. Determination of “Corporate Performance Factor.” The “Corporate Performance
Factor,” which is a percentage between __% and __% (inclusive), is the sum of
two separate components: (i) the “EPS Component,” which is based on EPS and can
range from a minimum of __% to a maximum of __%, and (ii) the “STI Component,”
which is based on the Company’s achievement of its Strategic Transformation
Imperatives and can range from a minimum of __% to a maximum of __%. Each of
these two components – the EPS Component and the STI Component – of the
Corporate Performance Factor is defined below.

3.4. EPS Component. The EPS Component of the Corporate Performance Factor for
the Fiscal Year is a percentage based on EPS relative to the applicable
Threshold EPS, Midpoint EPS, and Target EPS and the specified intermediate EPS
amounts, i.e., the EPS amounts between Threshold EPS and Target EPS specified in
the following table.

 

 

If EPS is:

Then the EPS Component is:

Less than Threshold EPS

__

Exactly equal to Threshold EPS

__%

Greater than Threshold EPS but less than Midpoint EPS

Determined by multiplying __% by the number of cents by which EPS exceeds
Threshold EPS, rounding up or down to the nearest whole percentage, and adding
the result to __%

Exactly equal to Midpoint EPS

__%

Greater than Midpoint EPS but less than Target EPS

Determined by multiplying __% by the number of cents by which EPS exceeds
Midpoint EPS, rounding up or down to the nearest whole percentage, and adding
the result to __%

Exactly equal to or greater than Target EPS

__%

 

3.5. Applicable Parameters for EPS Component. The Threshold EPS, Midpoint EPS,
and Target EPS for this Fiscal Year are as follows:

 

 

Threshold EPS

$__

Midpoint EPS

$__

Target EPS

$__



2

 

--------------------------------------------------------------------------------

 



 

3.6. STI Component. The STI Component of the Corporate Performance Factor for
the Fiscal Year is a percentage determined by reference to the Company’s
achievement of five Strategic Transformation Imperatives relating to the
following:

·



The Offer – Our Value Proposition

·



Supply Chain

·



Consultative-Relationship Team Selling

·



Digital and Internet Marketing & Commerce and Intelligence

·



Customer Journey Touchpoints

Associated with each of these five Strategic Transformation Imperatives are one
or two Key Performance Indicators (“KPIs”). In order for a particular Strategic
Transformation Imperative to be considered achieved, all KPIs associated with
that Strategic Transformation Imperative (if there is more than one) must be
satisfied.

 

 

If the number of Strategic Transformation Imperatives achieved is:

Then the STI Component is

Fewer than 3

__%

3

__%

4

__%

5

__%

 

 

You have been provided with the details of the KPIs associated with the five
Strategic Transformation Imperatives.

Section 4. Issuance and Distribution of Performance Shares. Performance Shares
earned as described in Section 3 will be issued and distributed to you in four
(4) approximately equal installments on or about May 1, 2017, 2018, 2019, and
2020, subject to Section 5.

Section 5. Continued Employment.  

5.1. Unless there is a Change in Control before the end of the Fiscal Year (in
which case Section 7.1 will apply), in order to earn Performance Shares for the
Fiscal Year, you must be employed by the Company on the last day of the Fiscal
Year. If your employment terminates (for whatever reason) before the end of the
Fiscal Year, you will not earn any Performance Shares for the Fiscal Year
(except to the extent that Section 7.1 applies).

5.2. In order to receive Performance Shares that you have earned, you must be
employed by the Company on the date that the Performance Shares are to be issued
and distributed (as provided in 3.6 or, if there is a Change in Control, in
Section 7.2). You will forfeit your right to receive Performance Shares that
have been earned but have not been issued and distributed as of the date your
employment terminates. This condition will not apply (and the shares will be
immediately granted to you upon termination), however, if:

·



Your employment was terminated by the Company other than for Cause;

3

 

--------------------------------------------------------------------------------

 



·



You terminated your employment for Good Reason;

·



Your employment was terminated either by you or by the Company on account of
Disability; or

·



Your employment was terminated by reason of your death.

5.3. “Employment” by the Company for purposes of this Agreement includes
employment by any of the Company’s subsidiaries.

Section 6. Illustrations. The application of the above provisions is illustrated
by the following examples:

Example 1If EPS for FY2017 is at least $__, then the EPS Component of the
Corporate Performance Factor for the Fiscal Year is __%. If four out of five of
the Strategic Transformation Imperatives are achieved, then the STI Component of
the Corporate Performance Factor is __%. The Corporate Performance Factor for
the Fiscal Year then is the sum of these two percentages, i.e., __% + __% = __%.
If your Individual Performance Factor for the Fiscal Year is __%, then you will
earn __% x __% = __% of your Base Number of Shares. Assuming that you remain
employed as required by Section 5 (and there is no intervening Change in Control
as described in Section 7), the Performance Shares earned will be distributed to
you in four approximately equal installments on May 1, 2017, 2018, 2019, and
2020.

Example 2If, as in Example 1 above, the EPS Component of the Corporate
Performance Factor for the Fiscal Year is __%. (because EPS for FY2017 is at
least $__) and the STI Component of the Corporate Performance Factor is __%
(because four out of five of the Strategic Transformation Imperatives are
achieved), but your Individual Performance Factor is __%, then you will earn __%
of your Base Number of Shares. Even though __% x __% = __%, you cannot earn more
than __% of your Base Number of Shares. (Indeed, if your Individual Performance
Factor is at least __%, you will earn __% of your Base Number of Shares, since
__% x __% = __%, which exceeds __%.)

Example 3

(a)



If EPS for FY2017 is $__ (i.e., equals Threshold EPS), then the EPS Component of
the Corporate Performance Factor for the Fiscal Year is __%.

(b)



If EPS for FY2017 is $__, then the EPS Component of the Corporate Performance
Factor for the Fiscal Year is __% [__% + (($__ – $__) x __%) rounded to nearest
whole percentage].

(c)



If EPS for FY2017 is $__ (i.e., equals Midpoint EPS), then the EPS Component of
the Corporate Performance Factor for the Fiscal Year is __%.

(d)



If EPS for FY2017 is $__, then the EPS Component of the Corporate Performance
Factor for the Fiscal Year is __% [__% + (($__ – __) x __%) rounded to nearest
whole percentage].

(e)



If EPS for FY2017 is $__ or greater (i.e., equals or exceeds Target EPS), then
the Corporate Performance Factor for the Fiscal Year is __%.

4

 

--------------------------------------------------------------------------------

 



Section 7. Change in Control. If there is a Change in Control of the Company,
then (notwithstanding Section 5):

7.1. If the Change in Control occurs during this Fiscal Year, i.e., FY2017
(provided you are employed by the Company on the date of the Change in Control),
you will earn the entire Base Number of Performance Shares, i.e., as though
(i) the Corporate Performance Factor is __% and (ii) your Individual Performance
Factor is __%. Any Performance Shares so earned will be issued and distributed
to you effective as of the Change in Control;

7.2. If the Change in Control occurs after the end of this Fiscal Year,
(provided you are employed by the Company on the date of the Change in Control),
any Performance Shares that you have earned for this Fiscal Year but that have
not yet been issued and distributed to you will be issued and distributed to you
effective as of the Change in Control; and

7.3. Except as provided in this Section, this Agreement and your right to earn
Performance Shares will terminate.

Section 8. Adjustment of Number of Performance Shares, etc.

8.1. Stock Dividends, Splits, Etc. In the event of a stock split, a stock
dividend or a similar change in the shares of the Company’s common stock, the
number of Performance Shares that may be earned and the number of Performance
Shares that have been earned but not yet issued and distributed under this
Agreement, as well as Threshold EPS, Target EPS, Base Number of Shares, and the
Maximum Number of Performance Shares, shall be adjusted pursuant to the Plan or
otherwise as the Compensation Committee deems reasonable so as to preserve the
same relative rights and obligations as are provided for in this Agreement.

8.2. Reorganization Events. After any capital reorganization, reclassification
of shares of the Company’s common stock, or consolidation of the Company with,
or merger of the Company into, any other corporation or entity that does not
constitute a Change in Control (each a “Reorganization Event”), the number of
Performance Shares that may be earned and the number of Performance Shares that
have been earned but not yet issued and distributed under this Agreement, as
well as Threshold EPS, Target EPS, Base Number of Shares, and the Maximum Number
of Performance Shares, may be adjusted pursuant to the Plan or otherwise as the
Compensation Committee deems reasonable so as to preserve the same relative
rights and obligations as are provided for in this Agreement.

8.3. Reservation of Sufficient Shares. The Company will reserve and keep
available out of its authorized but unissued shares of common stock a number of
such shares as will be sufficient to enable the Company to issue and distribute
any Performance Shares that become issuable and distributable under this
Agreement.

8.4. Registration and Approval. If any shares reserved for issuance under this
Agreement require registration with or approval of any governmental authority
under any federal or state law before those shares may be validly issued, then
the Company will in good faith and as expeditiously as possible endeavor to
secure such registration or approval. This provision, however, will not require
the Company to secure any registration or approval in order (i) to issue shares
under this Agreement if those shares can lawfully be issued pursuant to one or
more exemptions from registration under applicable federal and state securities
laws (even though the shares may constitute “restricted securities” or the
holder of such shares may be unable to transfer the shares without registration
or the availability of a suitable exemption from registration under such laws)
or (ii) to enable any person to sell or distribute

5

 

--------------------------------------------------------------------------------

 



shares received under this Agreement in a transaction involving a public
offering within the meaning of the Securities Act as then in effect.

8.5. Shares Fully Paid and Nonassessable. All Shares issued under this Agreement
will upon issuance be fully paid and nonassessable.

Section 9. Restrictions on Transfer; Legends.  

9.1. Transfer Restrictions; Opinion of Counsel. Neither this Agreement nor all
or any part of your rights under this Agreement may be transferred, i.e.,
pledged, hypothecated, sold, assigned, transferred, or otherwise encumbered or
disposed of, either voluntarily or by operation of law (whether by virtue of
execution, attachment, or similar process) except as may be expressly provided
in the Plan. No shares issued under this Agreement may be transferred, other
than by will or by operation of the laws of descent and distribution, unless
(i) such transfer is made pursuant to an effective registration statement or is
exempt from or otherwise permitted under applicable federal and state securities
laws and (ii) if the Company so requests or if a legend appearing on the
certificate evidencing such shares (or the transfer ledger reflecting such
shares, if such shares are in uncertificated form) so requires, the owner
delivers an opinion of counsel reasonably satisfactory to counsel for the
Company to the effect that such transfer is permitted under applicable federal
and state securities laws. Any purported transfer in violation of the foregoing
restrictions will be ineffective.

9.2. Stock Certificate Legends, etc. Each certificate evidencing Performance
Shares issued under this Agreement (and each certificate evidencing shares
issued to any subsequent transferee of any Performance Shares) may be imprinted
with a legend in substantially the following form (or, if such shares are issued
in uncertificated form, the transfer ledger of the Company may so or similarly
reflect):

No sale, offer to sell, or other transfer of the securities represented by this
certificate may be made unless a registration statement under the Securities Act
of 1933, as amended (the “Act”), and applicable state securities laws is in
effect with respect to the securities or an exemption from the registration
provisions of the Act is then in fact applicable.

In addition, if the Company determines that the owner of any such shares is an
“affiliate” of the Company within the meaning of that term under the Securities
Act of 1933, as amended, and the regulations promulgated thereunder, the
following additional legend may be required:

The securities represented by this certificate are beneficially owned by an
“affiliate” of the issuer and may not be sold, offered for sale, pledged,
hypothecated, or otherwise transferred except: (i) in conjunction with an
effective registration statement with respect to such securities under the Act
and applicable state securities laws; (ii) pursuant to the terms of Rule 144
under the Act; or (iii) pursuant to an opinion of counsel satisfactory to the
issuer that such registration or compliance is not required.

6

 

--------------------------------------------------------------------------------

 



Section 10. Miscellaneous.

10.1. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between us, and supersedes any prior agreement or understanding,
relating to the subject matter of this Agreement.

10.2. Conflicts with Plan; Amendments. This Agreement has been granted as a
“Performance Award” under the Plan and will be construed consistently with the
Plan. In the event of any conflict between the provisions of the Plan and this
Agreement, the provisions of the Plan shall control. The Committee has the
right, in its sole discretion, to amend this Agreement from time to time in any
manner for the purpose of promoting the objectives of the Plan but only if all
other Performance Share Award Agreements under the Plan that are then in effect
at the time of such amendment are also similarly amended with substantially the
same effect. Any such amendment of this Agreement will, upon adoption by the
Committee, become and be binding and conclusive on all persons affected by it
without requirement for consent or other action by any such person. The Company
will give you written notice of any such amendment of this Agreement as promptly
as practicable after it is adopted. 

10.3. No Rights of Stockholder. You will not have the rights of a stockholder of
the Company with respect to the Performance Shares that may become issuable
under this Agreement until the Performance Shares have actually been issued and
distributed to you. This Agreement will not affect in any way the right or power
of the Board of Directors or the stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, or shares of capital stock with
a preference ahead of, or convertible into, or otherwise affecting the common
stock or rights of holders of common stock, or any dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

10.4. Notices. Any notice or communication required or permitted by this
Agreement will be sufficiently given if delivered in person or by commercial
courier service or sent by first class mail, postage prepaid:

(i)if to the Company, addressed to it at 11126 McCormick Road, Hunt Valley,
Maryland 21031, marked for the attention of the President, and

(ii)if to you, to the address set forth below your signature,

or in either case to such other address as either of us notifies the other in
accordance with this Section.

10.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to any
provision that would result in the application of the laws of any other state or
jurisdiction).

10.6. Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and do not constitute a part of this Agreement.

10.7. Limitations on Issuance. Notwithstanding any other provisions of this
Agreement or of the Plan, no Performance Shares will be issuable under this
Agreement at any time when such issuance is prohibited by the Company’s policies
then in effect concerning transactions by officers, directors, and employees in
securities of the Company.

7

 

--------------------------------------------------------------------------------

 



10.8. Fractional Shares. The Company will not be required to issue fractions of
Performance Shares under this Agreement. If any fractional interest in a
Performance Share is otherwise deliverable, the Company will instead pay cash
equal to the fair market value of the fractional interest as reasonably
determined by the Company.

10.9. Withholding Taxes. The Company will be entitled to require as a condition
of delivery to you of any Performance Shares (whether evidenced by a physical
certificate or made by electronic transfer) that you remit to the Company an
amount sufficient to satisfy all federal, state, and other taxes or withholding
requirements that may be imposed upon the Company. Whether or not the Company
requires you to remit any such amounts, the Company will at all times have the
right to withhold such amounts from any compensation or other payments otherwise
due to you (under this Agreement or otherwise).

10.10. Issuance Taxes. The issuance of stock certificates under this Agreement
will be made without charge to you for any stamp or similar tax imposed with
respect to such certificate. The Company will not, however, be required to pay
any such tax that may be payable on account of the issuance and delivery of
stock certificates in any name other than yours, and the Company will not be
required to issue or deliver any such stock certificate unless and until the
person or persons requesting its issuance have paid to the Company the amount of
such tax or have established to the satisfaction of the Company that such tax
has been paid.

10.11. Section 409A. The payments to you pursuant to this Agreement are intended
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
as short-term deferrals pursuant to Treasury Regulation §1.409A-1(b)(4), and for
this purpose each payment shall constitute a “separately identified” amount
within the meaning of Treasury Regulation §1.409A-2(b)(2).

Section 11. Glossary. The following capitalized terms have the meanings set
forth in this Section:

11.1. “Base Number of Shares” is defined in Section 3.2.

11.2. “Cause” means:

(i) your conviction of, or a plea of guilty or nolo contendere to, a felony or a
crime involving moral turpitude;

(ii) your embezzlement or criminal diversion of funds or property of the Company
or any of the Company’s subsidiaries; or

(iii) any other gross misconduct by you in connection with your employment with
the Company or any willful failure by you to perform the substantial duties of
your position.

11.3. “Change in Control” means the occurrence of any of the following:

(i) any “person” (as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Robert B. Barnhill, Jr., his affiliates, and members of his family) becomes the
beneficial owner, directly or

8

 

--------------------------------------------------------------------------------

 



indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the then-outstanding securities of the
Company; or

(ii) there is a change in the composition of a majority of the Board of
Directors of the Company within twelve (12) months after any “person” (as
defined above) (other than Robert B. Barnhill, Jr., his affiliates, and members
of his family) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then-outstanding securities of the Company; or

(iii) there is consummated any consolidation or merger or share exchange
involving the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s common stock would be
converted into cash, securities, or other property, other than a merger of the
Company in which the holders of the Company’s common stock immediately before
the merger have substantially the same proportionate ownership of common stock
of the surviving entity immediately after the merger; or

(iv) there is consummated any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or a substantial portion
of the assets of the Company other than to one or more of its wholly-owned
subsidiaries; or

(v) the stockholders of the Company approve a plan or proposal for the complete
or partial liquidation, dissolution, or divisive reorganization of the Company.

11.4. “Compensation Committee” means the Compensation Committee of the Company’s
Board of Directors as constituted from time to time.

11.5. “Corporate Performance Factor” is defined in Section 3.3.

11.6. “Disability” means a physical or mental disease, injury, or infirmity that
prevents you (despite the provision of reasonable accommodations as required by
law) from performing the substantial duties of your position for a period of one
hundred eighty (180) consecutive days as certified by a physician designated by
or acceptable to the Company.

11.7. “EPS” means the Company’s consolidated diluted earnings per share net of
the costs for the Fiscal Year associated with all components of the Company’s
Value Share Program (or successor incentive compensation arrangements),
including the costs associated with the grant of Performance Shares under this
and similar Agreements, all as determined in good faith by the Compensation
Committee. In this connection:

(i) The Compensation Committee may make such adjustments to EPS, and to
Threshold EPS, Midpoint EPS, and Target EPS, for any Fiscal Year as the
Compensation Committee reasonably determines in its sole discretion are
necessary (i) to maintain consistency with the accounting principles and
practices applied by the Company on the effective date of this Agreement or
(ii) as a result of transactions or events described in Sections 8.1 or 8.2, or
other extraordinary or nonrecurring events not contemplated in developing the
Threshold EPS, Midpoint EPS,  and Target EPS

9

 

--------------------------------------------------------------------------------

 



targets, in order to preserve the Compensation Committee’s intent in issuing
this and similar Agreements; and

(ii) In addition, and without limiting the generality of the foregoing, if the
Company’s consolidated diluted earnings per share before taking into account the
costs associated with the grant of Performance Shares under this and similar
Agreements would exceed Threshold EPS but such consolidated diluted earnings per
share after taking into account such costs would be less than Threshold EPS,
then the number of Performance Shares earned under this and similar Agreements
will be determined based on the maximum EPS Component (even though such
EPS Component is less than __%) such that the Company’s consolidated diluted
earnings per share after giving effect to the grant of Performance Shares based
on such EPS Component (and taking into account all other costs for the Fiscal
Year associated with all elements of the Company’s Value Share Program or
successor incentive compensation arrangements) will not be less than Threshold
EPS.

11.8. “Fiscal Year” means a fiscal year of the Company.

11.9. “FY2017” means the Fiscal Year ending March 26, 2017.

11.10. “Good Reason” means:

(i)any material adverse change in your duties or reporting responsibilities or
any material reduction in your authority, provided you specifically object in
writing to the change or reduction within thirty (30) days and the Company does
not rescind the change or reduction within a further period of thirty (30) days;
or

(ii)any failure by the Company or its subsidiaries to make a payment due to you
or to provide you with a benefit due to you, but only if the failure is not
cured within fifteen (15) days after the Company receives written notice of the
failure.

11.11. “Individual Performance Factor” is defined in Section 3.2.

11.12. “Performance Share” means a share of Performance Stock.

11.13. “Performance Stock” means common stock of the Company that may become
issuable to you under this Agreement.

11.14. “Performance Stock Unit” or “PSU” means your right to receive, subject to
the terms and conditions contained in this Agreement, one (1) Performance Share.

[Balance of this page intentionally blank]





10

 

--------------------------------------------------------------------------------

 



To confirm the above, the Company and you hereby sign this Agreement, which is
effective as of the date set forth on the first page.

 

 

 

 

 

 

 

 

ATTEST/WITNESS:

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

(Seal)

 

 

 

Robert B. Barnhill, Jr.

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Seal)

 

 

 

<<Participant>>

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

--------------------------------------------------------------------------------